DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks have been considered but are moot because all news claims were filed and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding new independent claim 20, it is unclear how the original disclosure supports limitations such as “eliminating the source-time functions, and for simulating composite impulse responses”, “said elastic data originating from at least one source selected from the group consisting of man-made and natural sources”, “phase difference between any two different elastic wave modes, selected from the group consisting of compressional-wave mode, fast-shear-wave mode, and slow-shear-wave mode”, “discarding the acausal part of said computed waveforms”, “truncating the causal part of said computed waveforms”.

Regarding new independent claim 24, it is unclear how the original disclosure supports limitations such as “eliminating the source-time functions, and for simulating composite impulse responses”, “said elastic data originating from at least one source selected from the group consisting of man-made and natural sources”, “phase difference between any two different elastic wave modes, selected from the group consisting of compressional-wave mode, fast-shear-wave mode, and slow-shear-wave mode”, “discards the acausal part of said computed waveforms”, “truncates the causal part of said computed waveforms”.
Regarding new independent claim 25, it is unclear how the original disclosure supports limitations such as “pre-processed to separate said elastic wave modes”.
Regarding new independent claims 28, 29, it is unclear how limitations such as an acoustic wave equation recited in claims 28, 29 corresponds to an acoustic wave equation disclosed in the original specification in paragraph [0017], which x as the spatial coordinate, A(x) as the spatial distribution of the amplitude of the source-time function S(t).  Similarly, steps (f) and (g) contain various models that have been renamed from the specification and/or lack appropriate support or documentation how they were derived from the specification.
Regarding new independent claims 30, 31, it is unclear how limitations such as frequency-domain in homogeneous acoustic wave equation recited in the claims 30, 31 corresponds to an acoustic wave equation disclosed in the original specification in paragraph [0017], which x as the spatial coordinate, A(x) as the spatial distribution of the amplitude of the source-time function S(t), and s(ω) as the frequency-domain source signature.  Similarly, steps (g) and (h) contain various models that have been renamed from the specification and/or lack appropriate support or documentation how they were derived from the specification.

The limitations listed above may not be comprehensive but are rather provided as examples.  Applicant’s cooperation is required to either remove all the new matter or clearly point out how they are supported by the original disclosure.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Claim term and its definition should be consistent when transitioned from the specification to the claim, so as to allow a person of ordinary skill in the art to interpret the claims in view of the specification as needed. 
Each of the claims contains, or depends on a claim that contains, subject matter that does not appear to be supported by the original disclosure.  The original disclosure refers to the instant application as it was originally filed, rather than what was known to the inventor but not disclosed in the application or what has been discovered since the filing of the application.  Applicant must clearly demonstrate support for the new matter or cancel the new matter.  These rejections cannot be overcome by further amending the specification to include the new matter.
Claim Objections
Claim 20 is objected to because of the following informalities: various terms including “(generating) waveform”, “said computed waveforms”, “said computed waveform” are recited.  Appropriate correction is required.
Allowable Subject Matter
Claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action, as prior art of record fails to teach or suggest the apparatus 
Conclusion
The related art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 20210103065 teaches a method for determining properties of a subterranean formation using an acoustic wave-equation with a novel formulation in terms of a velocity model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLIE Y PENG/Primary Examiner, Art Unit 2883